Hompkin, P. J.
1. A direct assignment of error upon the overruling of a demurrer to an indictment comes too late for consideration by the Supreme Court when it does not affirmatively appear that the bill of exceptions containing such assignment was tendered within the time allowed by law for excepting to judgments rendered in criminal cases. See, in this connection, Regopoulas v. State, 115 Ga. 232.
2. Nor does the overruling of such a demurrer, even if well taken, afford cause for granting a new trial. Heard v. State, 113 Ga. 444; Loeb v. State, 115 Ga. 241.
3. There was in the present case no error, as against the accused, in the charge complained of, nor, so far as appears, in overruling objections to the admission of testimony ; and the evidence, though conflicting, was sufficient to uphold the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.